Citation Nr: 0318933	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-32 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from June 1975 to June 1978 
and from February 1980 to June 1987.

The Board of Veterans' Appeals (Board) remanded his case in 
January 2002 for further development.  The veteran has failed 
to report for scheduled VA examinations.  The January 2003 
supplemental statement of the case notified him of the 
consequences of failure to report for examination when VA 
deems examination necessary in conjunction with a claim for 
benefits.  The veteran also failed to reply to a June 2002 
request for information and evidence.  The January 2003 
supplemental statement of the case provided the veteran with 
information about his obligation to cooperate with VA efforts 
to assist him with his claims.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The above notwithstanding, there is also evidence in the file 
that the veteran changed his address during the pendency of 
his appeal, and it is unascertainable from the record when he 
changed his address or if he received the June 2002 letter 
requesting information and evidence.  Additional effort to 
notify and assist him is warranted.

The veteran's representative reports, "The AOJ failed to 
give consideration to providing a bedside examination to the 
appellant since he was housed in a retirement center."  The 
appellant apparently implies that the veteran's residence in 
a retirement center is good cause for failure to report for 
the examinations, and that his residence in a retirement 
center obligates VA to examine him at that location.  The 
regulation requiring submission to VA examination when VA 
deems it necessary requires VA to proceed to adjudicate 
original claims for service connection on the available 
evidence when a claimant fails to report without good cause.  
38 C.F.R. § 3.655(a), (b) (2002).  The same regulation 
requires VA to deny a claim for increased rating when VA 
deems examination necessary and the claimant fails to report 
without good cause.  Id.  The requirement to adjudicate or to 
deny is not discretionary, the regulation states, "shall be 
rated," and "shall deny," as to service connection and 
increased rating claims respectively.

The onus of showing good cause for failure to report is 
absolutely on the claimant.  Mere residence in a retirement 
home is altogether uninformative about the cause for failure 
to report for the scheduled examinations.  Although the 
veteran's representative may intend to imply, the Board will 
not infer that the veteran was housebound from the report 
that he is "housed" at a retirement center.  However, if he 
actually was unable to report for the examination for medical 
reasons, VA should know it.  This remand will afford him the 
opportunity to show good cause for failure to report for 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Resend the letter of June 18, 2002, 
or a letter of similar content, notifying 
the veteran to report the names and 
addresses of all healthcare providers, 
inpatient and outpatient, VA and non-VA, 
who have treated his lumbosacral spine 
disorders and his psychiatric condition 
since October 2000.  The RO should obtain 
any records identified by the veteran, 
including records from Patton State 
Hospital (for treatment in August 1999), 
and medical records from his retirement 
or assisted living facility showing 
treatment and/or medical cause why the 
veteran cannot report for VA examination.

NOTE: mail the above notice to the 
veteran at [redacted], [redacted] 
[redacted], or any more recent 
address of record or obtained by the RO.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder present.  Provide the examiner 
the claims file for review in conjunction 
with the examination.  The examiner 
should offer an opinion as to whether the 
veteran's back symptomatology and other 
somatic complaints are the result of a 
psychiatric disorder and if that disorder 
was present during the veteran's period 
of active service.  The examiner should 
also offer an opinion as to whether any 
other psychiatric disorder was present 
during the veteran's active service.

3.  Schedule the veteran for a VA 
orthopedic examination to assess the 
current status of the veteran's 
lumbosacral spine disorder.  Provide the 
examiner the claims file for review in 
conjunction with the examination.  The 
examiner should offer an opinion as to 
whether the veteran's degenerative disc 
disease is etiologically connected to the 
spine disorders noted in the veteran's 
service medical records, whether it is 
secondary to the veteran's service-
connected low back strain, or whether it 
is the product of an intercurrent injury 
that occurred in September 1995.  The 
examiner should comment upon the 
relationship between the veteran's 
lumbosacral strain and somatic complaints 
and his psychiatric disorder(s).



4.  The veteran is again advised that 
failure to report for a scheduled VA 
examination without showing good cause 
may have adverse consequences for his 
claim.

5.  Review the claims file and ensure 
compliance with the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002). 

6.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




